DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 10-11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakata (JP 2013212482 A, hereafter ‘482, with machine translation).
	Note: citations for Nakata ‘482 refer to the location in the machine translation.
	Claim 1: Nakata ‘482 teaches a method of making a multilayer coating film (claim 1, [0001]) comprising:

	applying a second colored paint (Y), which corresponds to the claimed base coating composition, to the uncured first colored coating to form an uncured second color coating (claim 1, [0015]);
	applying a clear coating composition (Z) to the uncured second colored coating to form an uncured clear coating (claim 1, [0015]), where the clear coating can be solvent based ([0304]) and a two-pack composition containing a hydroxyl group containing resin and a polyisocyanate (claim 1, [0015], [0313]); and
	baking and simultaneously curing the uncured first colored coating, the uncured second color coating, and the uncured clear coating (claim 1, [0015]).

	Nakata ‘482 further teaches that the object can be a metal sheet ([0024]) and the first colored paint (X) only contains isocyanate compounds as optional or alternative components (claims 1-4, [0026], [0029], [0077]). 
Therefore, both the object and the first colored paint (X) can be free of isocyanate containing compounds. Therefore, the amount of isocyanate groups at the interface between the object and the first colored paint can be 0 parts by mass.

Claim 2: Nakata ‘482 teaches that the first colored paint can comprise an imino-group containing melamine resin ([0077], [0080]) with a weight average molecular weight of 500 to 4000 ([0081]).

Claims 3 and 6: Nakata ‘482 teaches that the first colored paint can comprise a pigment ([0015], [0159]), where the pigment can comprise silica ([0163]), which is a flat pigment.

Claims 5, 10-11, and 13: Nakata ‘482 teaches that the first colored paint can comprise an organic solvent ([0174]) and, therefore, be solvent based.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 4, 7-9, 12, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakata ‘482 as applied to claims 1-3 and 6 above.
Claims 4 and 7-9: Nakata ‘482 teaches the limitations of claims 1-3 and 6, as discussed above. Nakata ‘482 further teaches that the polyisocyanate compound can have a viscosity at 25°C of 200 to 4000 mPa∙s (0.2 to 4 Pa∙s) ([0265]).

With respect to claims 4 and 7-9, Nakata ‘482 does not explicitly teach that the polyisocyanate compound has a viscosity of 0.35 to 5 Pa∙s.
However, the claimed viscosity range of 0.35 to 5 Pa∙s is obvious over the viscosity range of 0.2 to 4 Pa∙s taught by Nakata ‘482 because they overlap. See MPEP 2144.05.

Claims 12 and 14-16: Nakata ‘482 teaches that the first colored paint can comprise an organic solvent ([0174]) and, therefore, be solvent based.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558. The examiner can normally be reached Monday-Thursday 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BG/
/SHAMIM AHMED/           Primary Examiner, Art Unit 1713